        Case 8:19-cv-00477-AG-JDE Document 32 Filed 01/22/20 Page 1 of 1 Page ID #:149
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                    Central District of California                            on the following
       G Trademarks or        ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      8:19-cv-00477AG                      3/12/2019                                         Central District of California
PLAINTIFF                                                                    DEFENDANT
 Uniloc 2017 LLC                                                               Microsoft Corporation



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 7,092,953                                8/15/2006                   Uniloc 2017 LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 MINUTE ORDER (IN CHAMBERS) ORDER REGARDING MOTION TO STAY CONSOLIDATED CASES PENDING
 INTER PARTES REVIEW PROCEEDINGS. Case Terminated. MD JS-6



CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Kiry K. Gray                                                   E. Synagogue                                                    1/22/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
